DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-9, and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Glucksman et al. (US 6622618, hereinafter Glucksman) in view of Cheung et al. (US PGPub 2016/0100716, hereinafter Cheung) and Margolin (US 6510785, hereinafter Margolin).
Regarding claim 1, Glucksman discloses a food spinning attachment for use with an electrical hand blender comprising a motor drive (figure 5, motor 87), the attachment comprising:
a basket having an outer shell (bowl 21) with a bottom and upwardly extending sidewalls and a holed inner shell (basket 22) with a bottom and upwardly extending sidewalls, the holed inner shell located inside the outer shell and having the same rotational axis (see figure 5);
a lid assembly having a top portion (cover 24) and a driving plate (driving wheel 27) located under the top portion, the top portion covering the outer shell and the driving plate being engaged to the inner shell (see figure 5); and
a gearbox assembly (figure 10, gear reduction unit 92) having a rigid input connector (drive pinion 91) for connection to the motor drive and a rigid output connector (output shaft 93) for transmitting a rotational force to the driving plate (via coupling 94).
If it is determined that Glucksman does not disclose an electric hand blender as recited, Cheung teaches an electric hand blender (figure 1) with multiple optional attachments (figures 6-9).  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have substituted the hand blender of Cheung for the drive motor of Glucksman because such a simple substitution would produce only the expected result of driving the rotation of the inner basket, as evidenced by the references.  See KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007).
Glucksman does not explicitly disclose a gear ratio of less than 10:1 as recited.  However, according to Margolin, the gear ratio of such a device, in combination with the input speed, determines the rotation speed of the spinner.  Adjusting gear ratios is exceedingly well-known, and, in view of the teaching of Margolin, it is the Examiner’s position that it would be well within the ability of one of ordinary skill in the art to adjust the ratios based on input speed and desired output speed, including to the claimed ratio ranges.  Thus, providing the apparatus with a gear ratio of 10:1 would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Further, the Examiner has found that the specification contains no disclosure of any unexpected results arising from the recited gear ratio, and that as such the parameters are arbitrary and therefore obvious.  Such unsupported limitations cannot be a basis for patentability, because where patentability is said to be based upon particular chosen parameters or upon another variable recited in a claim, the applicant must show that the chosen parameters/variables are critical.  See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990) and MPEP 2144.05(III).
With respect to the limitation of the gear ratio, it would have been obvious to one of ordinary skill in the art at the time of invention to have provided the apparatus of Howe with the dimensions recited in the instant claims, which are now considered at most an optimum choice, lacking any disclosed criticality.
Regarding claim 2, Glucksman discloses the driving plate and the holed inner shell comprising projecting ribs that are engaged together such that the driving plate transfers rotational motion to the holed inner shell (see drive wheel 27 and basket 22 in figure 3).
Regarding claim 3, Glucksman is silent to the gearbox assembly and lid assembly being detachable.  However, it has been held that making structures separable is obvious if it were desirable to do so.  See In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961).  In this case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the gearbox assembly detachable from the lid for the purpose of simplifying cleaning of the assembly and/or the lid.
Regarding claim 4, Glucksman discloses a gearbox assembly (gear reduction unit 92) that is fixed to the lid assembly (see figure 5).
Regarding claim 5, Glucksman does not explicitly disclose a gear ratio of less than 3:1 as recited.  However, according to Margolin, the gear ratio of such a device, in combination with the input speed, determines the rotation speed of the spinner.  Adjusting gear ratios is exceedingly well-known, and, in view of the teaching of Margolin, it is the Examiner’s position that it would be well within the ability of one of ordinary skill in the art to adjust the ratios based on input speed and desired output speed, including to the claimed ratio ranges.  Thus, providing the apparatus with a gear ratio of 3:1 would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Further, the Examiner has found that the specification contains no disclosure of any unexpected results arising from the recited gear ratio, and that as such the parameters are arbitrary and therefore obvious.  Such unsupported limitations cannot be a basis for patentability, because where patentability is said to be based upon particular chosen parameters or upon another variable recited in a claim, the applicant must show that the chosen parameters/variables are critical.  See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990) and MPEP 2144.05(III).
With respect to the limitation of the gear ratio, it would have been obvious to one of ordinary skill in the art at the time of invention to have provided the apparatus of Howe with the dimensions recited in the instant claims, which are now considered at most an optimum choice, lacking any disclosed criticality.
Regarding claim 7, Glusckman discloses the outer (figure 5, bowl 21) and holed inner shell (basket 22) have a cone shaped projection going upward in the center of their bottom surface, the axis of rotation of the holed inner shell cone shaped projection being the same as the axis of rotation of the outer shell cone shaped projection (see figure 5, center structure 37).
Regarding claim 8, Glucksman discloses a food spinning attachment for use with an electrical hand blender comprising a motor drive (figure 5, motor 87), the attachment comprising:
a basket having an outer shell (bowl 21) with a bottom and upwardly extending sidewalls and a holed inner shell (basket 22) with a bottom and upwardly extending sidewalls, the holed inner shell located inside the outer shell and having the same rotational axis (see figure 5);
a lid assembly having a top portion (cover 24) and a driving plate (driving wheel 27) located under the top portion, the top portion covering the outer shell and the driving plate being engaged to the inner shell (see figure 5); and
a gearbox assembly (figure 10, gear reduction unit 92) having a rigid input connector (drive pinion 91) for connection to the motor drive and a rigid output connector (output shaft 93) for transmitting a rotational force to the driving plate (via coupling 94), the gearbox assembly located within the cover plate and the top portion (see figure 5); wherein
the driving plate is transmitting a rotational force from the gearbox assembly to the holed inner shell (column 3, line 65-column 4, line 12);
the holed inner shell is rotating around its center axis when an external rotational force is applied to the gearbox assembly (column 3, line 65-column 4, line 12);
the holed inner shell is engaged to the driving plate with projecting ribs such that the driving plate transfers rotational motion to the holed inner shell (see drive wheel 27 and basket 22 in figure 3); and
the gearbox assembly output rotational speed is equal or lower than the input rotational speed (column 6, lines 60-64).
Glucksman is silent to the gearbox assembly and lid assembly being detachable.  However, it has been held that making structures separable is obvious if it were desirable to do so.  See In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961).  In this case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the gearbox assembly detachable from the lid for the purpose of simplifying cleaning of the assembly and/or the lid.
If it is determined that Glucksman does not disclose an electric hand blender as recited, Cheung teaches an electric hand blender (figure 1) with multiple optional attachments (figures 6-9).  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have substituted the hand blender of Cheung for the drive motor of Glucksman because such a simple substitution would produce only the expected result of driving the rotation of the inner basket, as evidenced by the references.  See KSR International Co. v. Teleflex Inc. (KSR), supra.
Glucksman does not explicitly disclose a gear ratio of less than 10:1 as recited.  However, according to Margolin, the gear ratio of such a device, in combination with the input speed, determines the rotation speed of the spinner.  Adjusting gear ratios is exceedingly well-known, and, in view of the teaching of Margolin, it is the Examiner’s position that it would be well within the ability of one of ordinary skill in the art to adjust the ratios based on input speed and desired output speed, including to the claimed ratio ranges.  Thus, providing the apparatus with a gear ratio of 10:1 would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Further, the Examiner has found that the specification contains no disclosure of any unexpected results arising from the recited gear ratio, and that as such the parameters are arbitrary and therefore obvious.  Such unsupported limitations cannot be a basis for patentability, because where patentability is said to be based upon particular chosen parameters or upon another variable recited in a claim, the applicant must show that the chosen parameters/variables are critical.  See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990) and MPEP 2144.05(III).
With respect to the limitation of the gear ratio, it would have been obvious to one of ordinary skill in the art at the time of invention to have provided the apparatus of Howe with the dimensions recited in the instant claims, which are now considered at most an optimum choice, lacking any disclosed criticality.
Regarding claim 9, Glucksman discloses a gearbox assembly (gear reduction unit 92) that is fixed to the lid assembly (see figure 5).
Regarding claim 11, Glusckman discloses the outer (figure 5, bowl 21) and holed inner shell (basket 22) have a cone shaped projection going upward in the center of their bottom surface, the axis of rotation of the holed inner shell cone shaped projection being the same as the axis of rotation of the outer shell cone shaped projection (see figure 5, center structure 37).
Regarding claim 12, Glucksman does not explicitly disclose a gear ratio of less than 3:1 as recited.  However, according to Margolin, the gear ratio of such a device, in combination with the input speed, determines the rotation speed of the spinner.  Adjusting gear ratios is exceedingly well-known, and, in view of the teaching of Margolin, it is the Examiner’s position that it would be well within the ability of one of ordinary skill in the art to adjust the ratios based on input speed and desired output speed, including to the claimed ratio ranges.  Thus, providing the apparatus with a gear ratio of 3:1 would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Further, the Examiner has found that the specification contains no disclosure of any unexpected results arising from the recited gear ratio, and that as such the parameters are arbitrary and therefore obvious.  Such unsupported limitations cannot be a basis for patentability, because where patentability is said to be based upon particular chosen parameters or upon another variable recited in a claim, the applicant must show that the chosen parameters/variables are critical.  See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990) and MPEP 2144.05(III).
With respect to the limitation of the gear ratio, it would have been obvious to one of ordinary skill in the art at the time of invention to have provided the apparatus of Howe with the dimensions recited in the instant claims, which are now considered at most an optimum choice, lacking any disclosed criticality.
Regarding claim 13 and 15, Glucksman is silent to the input connector and the output connector being on the same vertical axis.  Margolin teaches a food-spinning attachment having a gearbox (figure 4) wherein the rigid input connector (at input gear 78) and the rigid output connector (output shaft 66) are on the same vertical axis (see figures 1-3).  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have provided the apparatus of Glucksman with the gearbox shape of Margolin because the slight adjustment in positions of the gears would have provided only the expected result of turning the output connector as the input connector is turned, as evidenced by both references.
Regarding claims 14 and 16, Glucksman is silent to the vertical axis containing the input and output connectors.  Margolin in relied upon, as above, to teach such a vertical axis, and further to teach the vertical axis being the rotational axis of the holed inner basket (Figures 2 and 4, basket 42).  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have provided the apparatus of Glucksman with the gearbox shape of Margolin because the slight adjustment in positions of the gears would have provided only the expected result of turning the output connector as the input connector is turned, as evidenced by both references.
Claims 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Glucksman et al. (US 6622618, hereinafter Glucksman) in view of Cheung et al. (US PGPub 2016/0100716, hereinafter Cheung) and Margolin (US 6510785, hereinafter Margolin), as applied to claims 1 and 8 above, and further in view of Cheng (US PGPub 2006/0144257, hereinafter Cheng).
Regarding claims 6 and 10, Glucksman is silent to the lid assembly being made of a see-through material.  Cheng teaches a vegetable spinner having a lid assembly made of a see-through material (paragraph 0028).  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have provided the apparatus of Glucksman with the see-through lid assembly of Cheng for the purpose of facilitating viewing of the food item during processing (Cheng: paragraph 0028).

Response to Arguments
Applicant's arguments filed 04/05/2022 have been fully considered but they are not persuasive.
The Applicant argues that the electric drive to Glucksman is “essential to the device of Glucksman” and that it would thus there would be no motivation to replace the drive with the hand blender of Cheung (remarks, page 6).  The Examiner respectfully disagrees.  The KSR decision establishes rationales that may support a conclusion in obviousness including the simple substitution of one known element for another to obtain a predictable result.  In this case, the substitution of the hand blender of Cheung, which is seen to be used to operate a number of different rotating devices, for the electric drive of Glucksman (both known devices) would provide only the expected result of rotating the spinner.  As to the alleged essential nature of the drive of Glucksman, the reference does not indicate that a different drive would render the device inoperable, and there is no evidence of record from which that would be concluded.  Thus, this argument is not persuasive.
The Applicant argues that a person reading Glucksman would not find motivation to reduce the gear ratio as recited (remarks, page 7).  Whether or not this is true, the Examiner has not used Glucksman to provide motivation for this reduction.  As can be seen in the above rejection, the Examiner has stated that altering a gear ratio is a well-known and well-understood process that would be well within the ability of one having ordinary skill in the art, and thus is considered to be obvious.  The Applicant also makes several statements about the torque required to move the spinner or the speed required to dry salad, but none of these statements are backed up by any evidence and appear to be nothing more than speculation.  It is noted that arguments of counsel cannot take the place of evidence in the record.  See In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Pearson, 494 F.2d 1399, 1405, 181 USPQ 641, 646 (CCPA 1974).  Thus, this argument is not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC C HOWELL whose telephone number is (571)272-9834. The examiner can normally be reached Monday-Friday 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARC C HOWELL/Primary Examiner, Art Unit 1774